Citation Nr: 1528746	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a left shoulder disorder.

Entitlement to service connection for acquired psychiatric disorder, claimed as insomnia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1984 until December 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied service connection for the claimed disorders.  The Veteran timely appealed form the denials in this decision, and these matters are now before the Board.  Since the time of the decision on appeal, original jurisdiction over these maters has been transferred to the RO in Denver.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Denver, Colorado in April 2015.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Symptoms of a low back disorder, to include arthritis, were not chronic in service, nor have they been continuous since separation from service, and are not related to service.

2.  A left shoulder disorder was not incurred in service, and is not etiologically related to service.

3.  An acquired psychiatric disorder was not incurred in service, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309  (2014). 

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

To the extent that the Veteran is claiming service connection for an arthritic disorder, arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for Low Back and Left Shoulder Disorders

The Veteran asserts that current low back and left shoulder disorders were incurred just prior to making a parachute jump during active service.  In 2015 he testified to the undersigned that he had put on his parachute and adjusted the harness in preparation for Jumpmaster Personnel Inspection (JMPI) of his equipment.  At that time a JMPI-qualified individual "over tightened the back straps, most notably on the left side and injured [the Veteran]."  The Veteran then removed his parachute harness, and "readjusted the straps to where they should have been and . . . put it back on."  In January 2010 the Veteran suggested that he was "intentionally injured . . . in a conspiratory [sic] retaliatory manner for reasons unknown."  The injury reportedly occurred in 1985, and the Veteran remained on active duty for approximately two and a half more years, and told the undersigned that from the date of onset, his level of pain had not changed.

Service treatment records include no complaints or treatment referable to the low back or left shoulder, and on testimony the Veteran indicated that, his back symptoms were "always very severe" and he "should have sought medical attention," but he "did not want to be medically discharged from the service," and thus remained silent.  On separation examination, a "mild curvature at [the] upper lumbar spine" was noted, although the Veteran expressly denied any back or leg pain to his examiner.

On VA examination in April 2010, the Veteran reported a 20 year history of low back pain, radiating to the left shoulder, described as secondary to chronic use and over-use during military service.  The Veteran gave no report of any specific in-service incident, to include one involving over-tightening of parachute harness straps.  Following a physical evaluation, and review of x-ray imaging, the examiner concluded that the Veteran had a lumbosacral strain with osteopenia, spondylosis with moderate disc degeneration at the L4-5 level.  The examiner considered the Veteran's separation examination showing a mild curvature of the upper lumbar spine with pain, and concluded that the Veteran's "current lumbar spine condition [is] at least as likely as not related to military service," but as a rational indicated only that the disorder was "secondary to regional anatomic changes that progressively worsen over time" without additional explanation.

The Board finds the foregoing opinion to be of exceptionally limited probative value.  Though the examiner conducted a physical examination, and reviewed relevant service treatment records, he nonetheless failed to provide any rational for the conclusion reached.  Though he stated that "regional anatomic changes" had worsened over time, without an explanation of why he concluded such changes were related to service, the opinion carries very little weight in substantiating the Veteran's claim.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

Following separation from service in 1987, the Veteran initially sought medical treatment for neck and back symptoms in July 2007 when he reported chronic low back pain.  In June 2010, the Veteran informed a VA healthcare provider that he suffered neck, back, and shoulder injuries in service, but that they were "never fully investigated."  He had chronic pain in those areas, and asked to be evaluated.  The Board notes that although the Veteran testified that his symptoms had gone unchanged since in-service on-set, he did not seek any treatment for these symptoms until July 2007, and did not begin consistently reporting symptoms until June 2010.  While silence in a medical record cannot be considered affirmative evidence, silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803(7)).  In this case, the Board notes that the Veteran actively sought treatment for other medical disorders, including orthopedic symptoms, as early as 2006, but did not begin seeking regular treatment for the back until after receiving the RO's denial in the decision on appeal.

In March 2011, the Veteran was seen for an initial physical therapy evaluation, at which time he reported that his resting pain in the low back was at a level of zero out of ten, and only very minimal symptoms in the left shoulder.  With regard to the shoulders, the Veteran had good mobility, which was within normal limits and pain-free.  The Veteran's shoulder and back symptoms were minimal enough, such that the physical therapist said that he did not "need to see [the Veteran] for any more visits."

In September 2011 the Veteran complained of shoulder pain which felt "like someone is trying to pull your arm off."  Magnetic resonance imaging showed mild osteoarthritic changes in the left acromioclavicular joint, with a one centimeter degenerative cyst of the humeral greater tuberosity with surrounding bone marrow edema.  A mild tendinosis of the rotator cuff with very small articular
surface tear of distal supraspinatus tendon was also seen.
 
On complete physical evaluation in January 2012, the Veteran's posture was straight and without kyphosis.  His gait was smooth, upper extremities with coordinated movement, and active ranges of motion were generally without pain or limitation.  The Veteran did report pain when abducting his left shoulder past 130 degrees, and popping with any motion.  The Veteran's back was straight, with active range of motion, and without pain or limitation on motion.  Palpitation did result in pain down the spinous processes in lumbar spine, however review of May 2010 magnetic resonance imaging revealed "no disability."

The Veteran underwent a highly detailed and extensive examination in May 2011 by a VA physician who was himself Airborne qualified, commanded an Airborne Surgical Unit for two years, and accordingly was by his own account "very familiar with parachute harnesses, donning procedures, JumpMaster procedures, and the
physical stresses of prolonged wear of a harness awaiting a jump."  Having considered the Veteran's claims file and lay statements, the examiner concluded that the 

total scope of the "injury" was some minutes of wearing a tight harness.  In the opinion of this examiner, the physical forces generated in hand tightening parachute harness straps to the torso of a healthy adult male soldier, are insufficient to damage spinal bone, ligaments, or discs.  The Veteran's claim that the minutes of wearing the tight harness caused permanent damage to the spine ("never been able to stand up straight since") is simply not supportable by any pathophysiologic mechanism known to this examiner.

Because the Veteran's DD-214 did not indicate that the Veteran was awarded a Parachutists Badge or otherwise complete parachute jump training, the examiner questioned the credibility of the Veteran's contention that he participated in 45 parachute jumps.  VA examiners generally do not make credibility determinations, as that determination must come from the Board.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (noting that the province of VA examiners does not extend to credibility determinations).  However, the examiner nonetheless considered the medical likelihood that the pre-jump "tight harness" could have "caused permanent damage," and thus the Board need not evaluate or address the examiner's impermissible credibility determination.

While true that the examiner only expressly discussed the claimed back disorder, the Board finds that his analysis of the Veteran's contended injury was sufficiently broad to also encompass the Veteran's left shoulder claim in his conclusion.  To that end, the Board notes that examination report submitted by the examiner was with regard to "[l]ow back, neck, and shoulder condition," and included the Veteran's contention that "current back, neck, and shoulder pain is related to [an] event in service when an officer over-tightened his parachute jump straps."

The Veteran is competent to report on symptoms such as pain and discomfort as these are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, asserting that a single in-service event, nearly three decades ago, is related to his current symptoms, is well beyond the scope of his lay competence.  To the extent that the Veteran now asserts having had continuous back and neck symptoms, the Board finds this statement inconsistent with the lack of any such complaints in the record.  The Veteran asserts that he did not report symptoms during service for fear of being medically discharged, however the Board observes that service treatment records are nonetheless replete with complaints regarding vision problems, athlete's foot, abdominal pain, a bloody nose, and a sore throat with congestion.  The Board finds this inconsistency to weigh against the Veteran's assertion of in-service low back and shoulder symptoms.

Thus, the Board finds that, even to the extent that the claimed in-service event occurred as reported, this event did not cause any chronic low back or left shoulder disorder, and the Veteran does not have a current low back or left shoulder disorder which is otherwise related to service.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder 

The Veteran contends that acquired psychiatric symptoms, including disturbed sleep and depression, had their onset during service and are related to service.  At his 2015 hearing before the undersigned, the Veteran reported that while stationed with the 82nd Airborne Division's Airborne Infantry, he was a member of a "rapid deployment union" and was "on call 24 hours a day, seven days a week."  The Veteran argues that "just the nature of the work, the shifts, the training was such that we were up, awake, up for extended periods of time and it just, it's something that just never went away" and that he had continued to have poor sleep ever since.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Service treatment records are silent for any complaints or treatment referable to a sleep disorder or other acquired psychiatric symptoms, and on separation examination in December 1987 he was psychiatrically normal.  Following separation from service in December 1987, the Veteran testified that he was diagnosed with a sleeping disorder in 1990 by a psychiatrist on hospitalization.  During this hearing, the Veteran's representative indicated that records of this hospitalization and diagnosis would be submitted, but unfortunately no such evidence has been added to the record, to include release forms authorizing VA to obtain these records.

VA treatment records confirm diagnoses for anxiety, depression, insomnia, and adjustment disorder.  For example, in December 2010 the Veteran was seen at a VA mental health clinic on referral for a mental health assessment, though he denied any mental health issues at that time.  While the Veteran had no problems with mood disturbances, he did report poor sleep with difficulty falling asleep, frequent waking, and achieving only two hours of sleep per night - a habit he felt he acquired while in service.  The Veteran reported that he had attempted suicide in "the 90s" and was hospitalized, but he currently had no suicidal plan or intent.  The Veteran reported being shy, somewhat anxious, and restless, but denied problems with anger or irritability.  The assessment offered was of insomnia "per symptoms reported by veteran."  In a separate mental health note that same month, the Veteran reported that he was unable to sleep well due to a left shoulder injury and because he became used to a shortened sleep cycle while in a "rapid deployment unit" during service.  At that time, the Veteran was diagnosed with adjustment reaction and a depressed mood.

Since 2010, the Veteran has been under regular mental health treatment, and while he has occasionally reported that poor sleep patterns began during service, he has also reported sleep disturbance as a result of mental stresses including work pressure, and concerns with maintaining proper housing.  See Mental Health Progress Note of July 2011.  The Veteran is competent to report irregularities in sleep patterns to the extent that such irregularities are capable of lay observation, Layno.  However, he is not competent to relate current poor sleep - or other acquired psychiatric diagnoses - to service as this is a complex medical determination well beyond the Veteran's competence.  

A thorough review of the record includes no evidence, other than the Veteran's own statements, linking a current mental health disorder with service.  Even to the limited extent that some sleep symptoms may have been present during service, and have become worse over time, mere continuity of symptomatology - without an associated clinical in-service diagnosis such as insomnia - is not dispositive of a connection between service and a current diagnosis.

Accordingly, the Board finds that none of the Veteran's mental health diagnoses are related to service, to include a sleep disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in January and March 2010, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims, and afforded the Veteran an additional 60 days in which to submit new evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  During his hearing before the undersigned, the Veteran and his representative identified additional potentially relevant private treatment records, and it was for this reason that the undersigned afforded a two month window to allow for submission of additional evidence; the Veteran did not submit any new evidence.  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for outstanding private treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in April 2010 and May 2011during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.

The Veteran was not afforded an examination regarding his claimed acquired psychiatric disorder.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment referable to a mental health disorder, to include sleep disturbance or depressive symptoms.  While the Veteran now asserts that sleep symptoms began during service but simply remained unreported out of concern for being medically discharged, the Board finds this assertion to be in substantial conflict with service treatment records which reveal that the Veteran did in fact report numerous medical symptoms over the course of his three years of active duty.  As indicated above, the Board has found that the Veteran did not have mental health symptoms - including the now asserted sleep disturbance - during service.  Thus, with no in-service disease, event, or injury to which service connection may be attached, a VA examination as to the etiology of the claimed acquired psychiatric disorder is not warranted, even under the low threshold of McLendon.  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.



ORDER

Service connection for a low back disorder is denied

Service connection for a left shoulder disorder is denied.

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


